DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilek et al (US 2001/0039908).
Regarding claim 1, Nakamura et al discloses an internal combustion engine (Fig. 1, shown) comprising: a crankcase 10 that rotatably supports a crankshaft 123, a case cover 59 that liquid-tightly covers a side of the crankcases (Fig. 36, shown), a cylinder block 10 (Fig. 8, both crankcase and cylinder block are indicated by 10) that is joined to the crankcase and has a plurality of cylinders (Fig. 1, shown) above a virtual horizontal plane including a rotational axis of the crankshaft and intersect each other at a bank angle (Fig. 8, the shown cylinders being at an angle with a plane along the crankshaft); a to-be-detected body 544 that rotates integrally with the crankshafts (Fig. 36, shown body 544 attached to a part 571 integral with the crankshaft 123) and a detection sensor 58 that is mounted from an outside on 
Bilek fails to disclose the engine being a V-type engine. However, examiner takes official notice that it is sufficiently old and well-known in the art to form an engine as a V-type engine that it would have been obvious to one of ordinary skill in the art to do so if the design required such a type of engine for its benefits such as increased power. Such benefits and designs can be found in: Kobayashi et al (US 5,634,422) which notes various watercraft constructions to allow for a V-type engine improvements (Cols. 2-4 of Kobayashi, this columns include the various ways in which a V-type engine can be used and improves a personal watercraft); Bilek et al (US 2002/0011222) in claim 65; and Kanno (US 2002/0045391) in ¶ [0035]. Such a modification requires the inclusion of another bank of cylinders attached to the crankshaft but would have no effect on a sensor located on one end of the crankshaft which measures the crankshaft speed.
Further, Bilek fails to disclose the detection sensor at a position lower than the virtual horizontal plane. 
However, simply rearranging the sensor to be below the plane, rather than above it, involves nothing more than routine skill in the art and is simply a matter of obvious design choice. The modification is simple and involves no significant structural modifications nor would it alter the function of the device in any way: the to-be-detect part is already located on a circular crankshaft so that moving the sensor around the circumference to a different side alters nothing about the device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Bilek to have its sensor below the horizontal plane as doing so involves nothing more than routine design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP 2144.04VI(C).
Regarding claims 2, the modified Bilek discloses an engine system having an oil cooler 86 located in the lower part of the crankcase beneath the sensor (oil cooling assembly 86 is disclosed to be a “plate-type cooler and disposed on the side of the lower crankcase 12” shown in Fig. 25).
Regarding claim 3, the modified Bilek discloses an exhaust manifold 30 on the front side of the crankcase and at least partially overlaps with the detection sensor when viewed from the front (Fig. 14 and 20, the shown system if the front of the crankcase is the side on which the exhaust manifold is on then the sensor overlaps with it when viewed from that side at certain angles).
Regarding claim 5, the modified Bilek discloses an engine system having an oil filter 62 located in on the crankcase, but fails to anticipate the filter being located below the sensor. However, as per ¶ [0087], Bilek contemplates power take off and associated part rearrangement according to vehicle and engine specifics, as such it would have been obvious to one of ordinary skill in the art before the filing date of the invention to rearrange the oil filter of Bilek to “if it is to be accessible for maintenance purposes” (¶ [0086]) as differing vehicles might require (e.g. ATV and Snowmobile engines are typically are accessed from the side and bottom of the vehicles as the operators seat and vehicle frame block top-side access).
Regarding claims 4 and 6, the modified Bilek discloses the detection sensor disposed in one space resulting from partitioning by a virtual plane orthogonal to the rotational axis of the crankshaft at a middle position in an axial direction, and a start motor is disposed in another space results from the partitioning, and an AC generator is disposed in another space (Fig. 37 and ¶ [0161] to [0163]).
Response to Arguments
Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Bilek et al (US 2001/0039908) fails to disclose 
“a plurality of cylinder arranged in a V-type” as per claim 1, wherein the prior art is modified via official notice. 
“a detection sensor mounted at a position lower than a virtual horizontal plane including a rotation axis of the crankshaft.” Applicant argues that Bilek not discloses the sensor 58 above the horizontal plane along a crankshaft and that due to concerns of access could not be mounted in a lower position (¶ [0164], “sensor 58 located within the power take off housing 59”).
“The detection sensor mounted at a position of a front face of the crankshaft that receives air flow.” Applicant notes that “the sensor 58 [is] mounted on the rear side of the engine” and

With regards to argument a., examiner has now provided references with regards to this official notice.  It is notable that the reference of Bilek does not specify the engine must be used in a personal watercraft, simply that it is an exemplary usage of it (¶ [0002]), nevertheless the reference of Kobayashi et al (US 5,634,422) is provided pertains to a “Personal watercraft with V-type engine” (Title) and notes similar issues to that of applicant (e.g. compactness as per Col. 1, Lns. 28-37 of Kobayashi), but then goes on to note that this V-type engine allows for improved performance and an increase in the number of cylinders (Col. 1, Lns. 37-54 of Kobayashi) and goes on to note various configurations and watercraft constructions to allow for a V-type engine (Cols. 2-4 of Kobayashi, this columns include the various ways in which a V-type engine can be used and improves a personal watercraft). Other references include: Bilek et al (US 2002/0011222) in claim 65 and Kanno (US 2002/0045391) in ¶ [0035]. 
Thus, altering the engine to a V-type would not take away from its current design characteristics nor would it produce an engine unfit for use in a watercraft.  It is also important to note that Bilek states in ¶ [0087], “While designed for use in personal watercraft, it is contemplated that the engine 1 (or 
With regards to argument b.:  While Bilek discloses “speed sensor 58 located within the power take off housing 59” (¶ [0164]) it does not give any reasoning for its positioning in the upper half of the power take off housing 59 (Fig. 36, shown sensor 58 appearing to be in the upper portion of the engine). Thus applicant’s proposal that moving it would prevent access seems based on the disclosure pertaining to the engine oil filter in ¶ [0086], “With this arrangement, the oil filter cannot be placed on the lower side of the engine or of its crankcase, respectively, if it is to be accessible for maintenance purposes because the hull 4 would prevent access to the oil filter. To address this, the oil filter is installed at the power take off side of the engine, to be easily accessible from above.” This appears to have no bearing on the sensor. Bilek does go on to note, as disclosed above, that the engine and power take off orientation is contemplated in different embodiments as being on different sides of the engine or varying due to varying vehicle access requirements. 
Applicant’s disclosure giving a reason for their sensors positioning does not necessarily preclude an obviousness rejection. The presented advantages by applicant would “flow naturally from following the suggestion of the prior art.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Simply having an advantage stated does not make the device patentable. 
Further, applicant’s advantage is that “the detection sensor receives air flow and can thus be cooled… and the detection sensor is mounted from the outside of the crankcase, any increase in the dimension so the crankcase or case cover can be avoided.” However, claim 1 recites, “a detection sensor 
Keeping this in mind, we can view Bilek in light of the 103 rejection above and compare to previous fact patterns to note whether rotating the sensor around the axis to be below the crankshaft, rather than above it, would have been an obvious design choice.
In re Kuhle, 526 F.2d 553, 188 U.S.P.Q. 7 (C.C.P.A. 1975), contains a fact pattern in which “the particular placement of the contact provides no novel or unexpected result. The manner in which electrical contact is made for Smith's battery would be an obvious matter of design choice within the skill of the art.” In this case the appellant argued that “appellant argues that Sherrard does not show a spring-loaded contact, but moves his entire battery to effectuate electrical contact.” However, as the board noted, “the Smith drawing would lead one to believe that the battery is in axial alignment with the rod and that this is well known with the common flashlight, with its axially contained battery. We are further persuaded by the Solicitor's argument that the electrical circuit connecting the meter to the spring-loaded contact and to the metal tube is similar to that disclosed by Smith.” 
Essentially, as the board noted, the art contained a similar structure with a differing position of an electrical switch, however its movement would not alter the functionality and the devices perform the same functions. Similarly, moving the sensor of Bilek around a crankshaft circumference would not alter the functionality and the device performs the same function, further, Bilek already contemplates 
In re Japikse, 181 F.2d 1019, 37 C.C.P.A. 1026, 86 U.S.P.Q. 70 (C.C.P.A. 1950), contains a fact pattern in which “it was held that there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.” The subject matter of that case is that of “a hydraulic press equipped with a plurality of transfer tables so that work pieces may be properly positioned on one or more of such tables while another table is beneath the movable press plates.” The discussion centers on “means disposed in alignment with said opening for contact by said depending means to start the pressing operation of said hydraulic press.” Namely, the starting switch of the hydraulic press of the prior art (Cannon) is not in the described position of the claims.  However, it was held that “there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified” and “the relocation of Cannon's switch A-42 so that it may be operated by beaver tail 62 instead of by dog A-2 is devoid of invention."
Keeping this in mind, would movement of the sensor of Bilek alter the functionality of the device in any way, especially in light of BIlek’s disclosure that altering of positions is contemplated – and likely necessary or common – depending on engine use and vehicle configurations? Bilek in Fig. 38 shows the sensor to be a simple device located radially adjacent to the shaft for measurement, this position could easily be altered without any change to engine functionality and indeed with little changes to even adjacent structures such as wiring. 
Applicant’s own results are not stated to be, nor do they appear to be, particularly unexpected and their benefits arrive simply from the positioning itself which could be arrived at through routine experimentation or design choices. The benefits are simply drawing on common knowledge within the art: air flow cools parts. If positioning the sensor lower in the power take off causes it to be cooled 
With regards to argument c.: Firstly, it is noted that all parts of the engine “receive air flow” as no part of the engine is in a vacuum and all parts receive at least some moving air. Thus, even based on this the disclosure of Bilek would render the claim anticipated on this particular limitation due to its lack of specificity. 
However, examiner will consider the “front face” to be the direction of typical vehicle travel (e.g. the vehicle “forward” motion). With regards to this Bilek discloses in ¶ [0087], “while the embodiments shown disclose an engine positioning with the power take off to the rear of the engine, the orientation can be altered to have the power take off to the front or to the side depending on the specific vehicle or specific application.” Thus Bilek contemplates altering the position of the power take off, and in-turn the sensor, to the front of the engine and therefore discloses alternate embodiments in which this would be the case. Thus, Bilek discloses embodiments of the device which anticipate the claimed invention.
Returning to argument b.: It is noted this argument would pertain more directly to claims 2 and 5, both of which recite, “further comprising an oil cooler/filter that is mounted on the outer face of the crankcase at a position beneath the detection sensor.” Fig. 32 of Bilek shows the filter 62 located “above” the sensor on the upper half of the crankcase and the oil cooling assembly 86 is disclosed to be a “plate-type cooler and disposed on the side of the lower crankcase 12” shown in Fig. 25. Thus, claim 2 is clearly disclosed, but claim 5 requires further reading as ¶ [0086], notes a personal watercraft embodiment “the oil filter cannot be placed on the lower side of the engine or of its crankcase, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747